         B. Scott Whipple,            OSB #983750
         scott@whipplelawoffice.com
         Whipple   Law Office, LLC.
         1675 SW Marlow      Ave., Suite 201
         Portland, OR 97225
         Telephone   503-222-6004

         Andrew       L. Paris,    OSB #124157
         andrew@andrewparislaw.com
         Andrew    Paris Law
         1500 SW First Avenue, Suite 1170
         Portland,  OR 97201
         Telephone:    (971) 251-0294

                    Of Attorneys          for Plaintiff        John Dossett



                                             IN THE          UNITED        ST ATES      DISTRICT     COURT


                                                       FOR         THE    DISTRICT      OF OREGON


                                                                   PORTLAND          DMSION




         JOHN      H. DOSSETT,


                             Plaintiff,                                              No. 3:19-cv-01386-SB
         V.

                                                                                     JOHN DOSSETT'S     MEMORANDUM       IN
         HO-CHUNK,            INC.,       a tribal     corporation                   OPPOSITION    TO HO-CHUNK,   INC.'S
         formed     by the Winnebago                 Tribe    of                     MOTION    TO DISMISS  AND MOTION      TO
                                                                                     STRIKE
         Nebraska,       NOBLE        SAVAGE             MEDIA,
         L.L.C.,    a Limited       Liability        Company         of
                                                                                     ORAL   ARGUMENT         REQUESTED
         unknown        origin,   THE       NATIONAL
         CONGRESS            OF AMERICAN                     INDIANS
         OF THE       UNITED          ST ATES          AND
         ALASKA,          an Oklahoma           Not For Profit
         Corporation,       and HIGH            CO'[JNTRY            NEWS,
         a Colorado       Nonprofit        Corporation,


                                  Defendants.




Page 1             JOHN DOSSETT'S    MEMORANDUM                                 IN OPPOSITION                      WHIPPLE LAW OFFICE, LLC
                                                                                                                  1675 SW Marlow Ave, Suite 201
                                                                                                                        Portland, OR 97225
                   TO HO-CHUNK,    INC.'S MOTION                             TO DISMISS   AND                              503.222.6004
                   MOTION   TO STRIKE
                 For his response          to Defendant        Ho-Chunk,            Inc.'s     ("Ho-Chunk")              Motion      to Dismiss        and


     Motion      to Strike,     John Dossett          states as follows:


                 Ho-Chunk        brings     several     arguments       on its Rule 12 motion                    and with      the exception          of its


     sovereign      immunity       argument,          those arguments          are substantially            similar        to the motions         raised by


     the other defendants           in this case.          For that reason,         this response         will     only    address the sovereign


     immunity       defense      while     the remaining         arguments          will     be addressed          as part of the combined


     memorandum            in opposition        to the remaining          motions.


                           The Doctrine          of Sovereign         Immunity             Does Not Apply           in This Case.


                In support      of its argument            for sovereign      immunity,           Ho-Chunk              relies heavily      on the


     opinion     in Breakthrough            Management           Group,      Inc. v. Chukchansi               Gold        Casino     & Resort       a case


     stemming       from      a contractual      relationship        between         a tribal    entity    and a non-tribal             corporation        that


     did business      with     that tribal     entity.l      This   Court    should          not apply     that case to these circumstances


     due to the substantially             different    relationship       between            Dossett   and Ho-Chunk                compared        to the


    parties     in Breakthrough.            In Breakthrough,           the plaintiff          contracted         with     a federally     recognized


     tribe,    the Picayune      Rancheria        of the Chukchansi            Indians          ("Picayune")            and the dispute        was


     whether      by entering      into licensing          agreements        with     forum       selection       clauses,     Picuyane        had


     waived      its sovereign      immunity.          Applying        a number        of factors,        the court held that Picayune                   had


    not waived       its sovereign         immunity.         However,        the facts of the Breakthrough                        case are




                l Breakthrough           Managemerit          Group,      Inc. v. Chukchansi               Gold     Casino         & Resort,      629 F.3d
    1173 (10'       Cir. 2010).



                                                                                                                                     WHIPPLE LAW OFFICE, LLC.
Page 2           JOHN DOSSETT'S    MEMORANDUM                                IN OPPOSITION                                          1675 SW Marlow Ave., Suite 201
                                                                                                                                          Portland, OR 97225
                 TO HO-CHUNK,    INC.'S MOTION                            TO DISMISS   AND                                                   503.222.6004

                 MOTION   TO STRIKE
     significantly        different       than the facts of the case before                  this Court.      Here, Dossett          did not


     voluntarily       enter into a transaction            with    Ho-Chunk            and had no relationship              with     Ho-Chunk.


     Instead,      Dossett's       damages       stem from        the defamatory             articles    published       by Indianz.com           over


     which      Dossett       obviously        did not want       and had no control              over, let alone an opportunity                to


     negotiate       terms.       As such, the matter         before       this Court        is akin to the facts of the Supreme                     Court


     decision      of Lewis        v Clarke.2


                 In that opinion,          the Supreme        Court       held that tribal        immunity        did not extend         to an


     employee        who        committed       a tort on state lands even though                   he was acting          in the scope of his


     employment.           While       the Lewis     v Clarke       court did not address whether                    sovereign       immunity          exists


     with    respect     to a claim       made directly        against      a tribe     for a tort that occurred             away from        tribal


     lands, it is more           informative      than the Breakthrough                 decision        because    Dossett     was subject           to torts


     away from         tribal     lands over which         he had no control             and this Court           should    look    to Lewis      v


     Clarke     for guidance.


                Ho Chunk           Inc. claims     immunity        from      a civil     action     for defamation,          where     its news


     website     published         false rumors      about Mr. Dossett,                labelled    him a "predator,"           and destroyed           his


     personal      reputation         and his career.       This claim           for immunity           is both novel      and alarming,         because


     it would      establish       that a media     publication,          with     offices     in Washington,            DC, has absolute


     immunity        to publish        false rumors       for profit.


                The claim         that an Indian      tribe    can run a business              1200 miles         from     the reservation        gnd




                2 Lewis v. Clarke,             581 U.S.           , 137    s.ct. 1285, 191 L.Ed.2d                 631 (2017).



                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 3           JOHN DOSSETT'S    MEMORANDUM                                  IN OPPOSITION                                       1675 SW Marlow Ave, Suite 201
                                                                                                                                         Portland, OR 97225
                 TO HO-CHUNK,    INC.'S MOTION                              TO DISMISS   AND                                                503.222.6004

                 MOTION   TO STRIKE
     commit        intentional          torts    against        anyone         it chooses          will    not hold         up, whether            in this   case or


     another       matter.       This       case stands             apart    from       the cases cited           regarding          contracts,        where      each party


     consents       to the agreement                  and has the opportunity                    to negotiate             terms,      including        those     regarding


     governmental            immunity.              In cases stemming                    from    contract,         there      are alternative           remedies,            or the


     tribal    governrnent's              sovereign          interest        is clear.     In contrast,           Ho Chunk            claims        immunity           to


     commit        defamation             for profit        against         untelated      third      parties      outside         the reservation           boundaries.


                  In Lewis       v. Clarke,           Justices        Ginsburg           and Thomas              wrote      concurrences             to express         their


     shared       view     that tribal       immunity               does not extend             to suits        arising      out of a tribe's          commercial


     activities      conducted            beyond        its territory."'            In another          recent     decision,        Justice        Kagan       reserved          the


     question       of tribal     immunity             for tort       claims         for off-reservation                commercial            activities:


                              Adhering           to stare decisis              is particularly            appropriate          here given           that
                              the State,         as we have             shown,        has many            alternative        remedies:          It has
                              no need to sue the Tribe                        to right     the wrong             it alleges.       We need not
                              consider          whether         the situation            would       be different           if no alternative
                              remedies          were        available.         We have          never,       for example,            specifically
                              addressed            (nor,     so far as we are aware,                      has Congress)             whether
                              immunity             should       apply        in the ordinary              way    if a tort     victim,        or other
                              plaintiff         who     has not chosen                to deal with          a tribe,       has no alternative
                              way     to obtain            relief     for off-reservation                 commercial           conduct.         The
                              argument           that such cases would                     present         a "special        justification"           for
                              abandoning              precedent             is not before        uS."



                  Ho Chunk          would          put this question              squarely         before        this     court.     However,          Mr.     Dossett          is


     not asking          for a broad        rule      that tribal        immunity          does not extend                 to suits      arising      out of a tribe's




                  3 Lewis     v. Clarke,           581 U.S.                  , 137      s.ct.   1285,       191 L.Ed.2d             631 (2017).

              4 Michigan      v. Bay Mills                    Indian         Community,             572 U.S.                 (2014)       (Footnote          8, slip        op. at
    16, citations    omitted.)



                                                                                                                                                       WHIPPLE LAW OFFICE, LLC.
Page 4            JOHN        DOSSETT'S                 MEMORANDUM                          IN OPPOSITION                                             1675 SW Marlow Ave., Suite 201
                                                                                                                                                            Portland, OR 97225
                  TO HO-CHUNK,                      INC.'S          MOTION              TO DISMISS                AND                                          503.222.6004

                  MOTION            TO STRIKE
     off-reservation       commercial       activities,    for two reasons. First, in practice it can be difficult                 to


     distinguish    commercial         from governmental          activities.     Second, there is a great deal of tribal


     government        activity     that takes place near the reservation            boundaries.      As an example,          a tribal


     ambulance      service may operate in the surrounding                  community,        providing    ambulance          services        to


     non-Indian     patients for a fee. Is this a commercial                or governmental        fi,inction,   and was the


     ambulance      on or off-reservation         when negligence         occurred'.         These questions need not be

     decided in this case.


              Ho-Chunk            is asking this Court to extend the doctrine            of sovereign      immunity       to a type of


     case that, to the best of our knowledge,               no Court has done before.             Tribal   immunity      does not


     extend to an internet-based           media site that profits        from advertising         and viral media, and


     publishes     false rumors       about unrelated       non-Indian     persons.     Mr. Dossett has no other option to


     obtain relief from Ho-Chunk's              extremely      damaging         defamatory     content.    These false and


     defamatory     statements        are published       on an intemet     server that is under the sole control               of Ho


     Chunk.   The publication          of false rumors      about an employee          of a US nonprofit         is clearly     non-


     governmental       activity,     and their publication       on the internet      triggers    the jurisdictional      interests of


     all 50 state governments.           This Court should hold that the doctrine                 of tribal sovereign         immunity


     does not extend to cases of defamation                 that reaches outside tribal lands.


                         If the Court Applies         the Breakthrough           Factors, Ho-Chunk         Bears the Burden              of


                         Proof on Sovereign           Immunity.


              For the reasons discussed above, the Court should find that the facts of this case do not




                                                                                                                   WHIPPLE LAW OFFICE, LLC
Page 5        JOHN DOSSETT'S   MEMORANDUM                            IN OPPOSITION                                1675 SW Marlow Ave, Suite 201
                                                                                                                        Portland, OR 97225
              TO HO-CHUNK,   INC.'S MOTION                        TO DISMISS AND                                           503.222.6004

              MOTION  TO STRIKE
     support     Ho-Chunk's             application     of Breakthrough.              However,       if the Court      is inclined        to apply the


     Breakthrough            factors,    the burden       to establish        sovereign       immunity      rests solely       upon Ho-Chunk.


                Ho-Chunk          argues that it is Dossett's              burden       to prove jurisdiction,         but admits "the            Ninth


     Circuit    has not directly           considered      which        party bears the burden            in the context         of arm-of-the-


     tribe irnmunity."5           In fact, however,          the Ninth        Circuit     has made it clear it is not Dossett's                   burden


     to establish       that an arm-of-the-tribe            is not subject          to this Court's      jurisdiction.6          The Ninth        Circuit


     clearly    stated that "In         order to establish         Article      III standing,     a plaintiff      must   show (1) a concrete


     injury,    (2) fairly     traceable      to the challenged            action    of the defendant,          (3) that is likely        to be


     redressed        by a favorable        decision.""         Ho Chunk         has not made,        and cannot       reasonably          make,      any


     argument         that Dossett       has not met this initial            jurisdictional      burden.        But that it where          Dossett's


     burden     ends.


                In addressing           the arm-of-the-tribe            immunity        arguments,       the Ninth     Circuit      did not state


     that plaintiff      had that burden,         but instead           evaluated    the evidence        provided      by the tribal         entity


     arguing     for tribal     sovereign       immunity.          By not specifically           placing     this burden         on plaintiffs,        as it


     did with     the burden        to establish      Article     II jurisdiction,        the Ninth      Circuit     clearly     intended       to place


     the burden        of establishing        sovereign      immunity          on the entity      seeking       such immunity.            As


     discussed        below,    Ho-Chunk         fails to satisfy         its burden.




                5 Ho-Chunk's            Memorandum,             p. 8.

                6 nite v. Univ. of Cal. 765 F.3d 1010 (9th Cir. 2014).
                7 nite at 1022 citingLujan v. Defenders of Wi[dlife, 504 U.S. 555, 560-561, 112 s.ct.
    2130, 119 L.Ed.2d             351 (1992).



                                                                                                                                  WHIPPLE LAW OFFICE, LLC.
Page 6           JOHN DOSSETT'S    MEMORANDUM                                 IN OPPOSITION                                      1675 SW Marlow Ave, Suite 201
                                                                                                                                       Portland, OR 97225
                 TO HO-CHUNK,    INC.'S MOTION                             TO DISMISS   AND                                               503.222.6004

                 MOTION   TO STRIKE
                III.            lftheBreakthroughFactorsApplv,Ho-ChunkHasNotSatisfiedltsBurdento

                                Establish     Sovereign         Immunity.


                In this case, Ho-Chunk                 has provided          evidence    that all ownership         rights    in Indianz.com


     belong     to Indianz.com              Company       ("Company").8            Therefore,      if true, when      analyzing         the


     sovereign         immunity        issue, the Court          should      focus its attention     on whether       the Company               is an


     arm-of-the-tribe,            not whether         Ho-Chunk         is an arm-of-the-tribe.         However,       the only         evidence         that


     Ho-Chunk           has provided          with    respect     to the Company         are the articles    of incorporation,             the bylaws


     and the minutes             of the 2018 meeting             of the board      of directors.      Therefore,      if the Court         rules that


     the Breakthrough              factors     apply to this case, it should             rule that Ho-Chunk         has failed         to satisfy       its


     burden     to establish         that it is entitled        to sovereign       immunity.


                For the Breakthrough                  second      factor,    the Court    is to consider     the purpose            of the entity


     seeking     sovereign          immunity.9         The only       argument      that Ho-Chunk          makes with         respect     to the


     Company           is "it   is beyond      dispute    that HCI          and its subsidiaries     like the Company               exist to increase


     the Winnebago              Tribe's      economic     well     being."lo The Company's               articles    of incorporation


    broadly      state that the purpose               of the Company            is to "engage      in any lawful      act or activity           for


     which     corporations          may be organized..."ll                  However,     such a broad      statement        of the purpose             of


     the company            can mean anything            and does not support             Ho-Chunk's        argument         with     respect     to the



               8 Ho-Chunk             Memorandum,           p. 6.

               9 Breakthrough               Management           Group,      Inc. 629 F.3d 1181.

               'o Id. at 15.
               11Morgan            Decl.     Ex. 3.



                                                                                                                                WHIPPLE LAW OFFICE, LLC.
Page 7          JOHN DOSSETT'S    MEMORANDUM                                    IN OPPOSITION                                  1675 SW Marlow Ave., Suite 201
                                                                                                                                     Portland, OR 97225
                TO HO-CHUNK,    INC.'S MOTION                                TO DISMISS   AND                                           503.222 6004

                MOTION   TO STRIKE
     second     factor      because     there is no evidence             that the Company             was "created        for the financial


     benefit    of the Tribe         and to enable it to engage in various                   governmental             functions."12


                Similarly       under     the third Breakthrough              factor,     which      is an evaluation          of "stnucture,


     ownership,        and management,               including     the amount         of control       the tribe has over the entities"


     again, instead         of meeting      its burden,      Ho-Chunk          is silent     with     respect     to how an analysis            of this


     factor    supports       its sovereign      immunity         argument.       Instead,        Ho-Chunk           focuses    solely    on its


     ownership,        management,          and control,         which     is inconsistent          with     its own assertion        that


     Indianz.com           is owned     and operated        by the Company.l3               In fact, the current           Board      of Directors          of


     the Company            is comprised        of Lance     Morgan,        Annette       Hamilton,          and Angel      Derochie.l4          None       of


     those individuals          are also directors         of Ho-Chunk.l5             Ho-Chunk             fails to establish      the control       that


     the Winnebago            tribe has over the Company.


                With       respect    to the fifth     Breakthrough         factor,      Ho-Chunk           baldly    asserts that and "HCI


     generates      revenue      through      its subsidiaries,          like the Company."6                 However,      Ho-Chunk           provides


    this Court      with      no evidence       regarding        the economic           impact      that the Company            has had on the


    Winnebago          Tribe.        Ho-Chunk        provided      the Court     with      limited     evidence        regarding      the economic


    impact     that Ho-Chunk            and its subsidiaries          as a whole         have had on the Tribe,                but that does not




               12Breakthrough             Management             Group,    Inc. 629 F.3d 1192.

               13Ho-Chunk             Memo,      p. 17.

               14Morgan Decl. ffi11.
               "' Id. at ? 5.
               'Id.atl9.



                                                                                                                                  WHIPPLE LAW OFFICE, LLC.
Page 8           JOHN DOSSETT'S    MEMORANDUM                                IN OPPOSITION                                       1675 SW Marlow Ave., Suite 201
                                                                                                                                       Portland, OR 97225
                 TO HO-CHUNK,    INC.'S MOTION                            TO DISMISS   AND                                                503.222.6004

                 MOTION   TO STRIKE
     excuse Ho-Chunk            from providing         evidence regarding       the specific   economic    impact the


     Company,         who Ho-Chunk         now asserts owns Indianz.com,             has had on the tribe.


               Ho-Chunk's         2018 annual report specifically             addresses, in vague terms, the impact that


     various     subsidiaries     have had on the Winnebago             Tribe.l7    For example,     the annual report


     references       infrastnicture    improvements        made by Ho-Chunk           subsidiary    HCI Construction,         the


     impact that Ho-Chunk              Farms has had on the Winnebago              Tribe,   and even references       the


     Sweetwater         Caf6 as one of the subsidiaries          doing business under the Ho-Chunk             umbrella.l8


     However,        the annual report is completely            void of any mention         of the Company.     Ho-Chunk          has


     not provided        this Court with any financial          information     about the Company,        including     what


     economic        benefit   it has provided     to the Tribe and fails to carry its burden to establish              sovereign


     immunity.


               IV.         If The Court Decides          To Apply    The Breakthrough          Factors, Dossett Is Entitled          To

                           Discovery     Prior To A Ruling.


               Regardless,       the Breakthrough         opinion    makes it clear that the Court should allow Dossett


     leave for discovery         prior if it is inclined    to rule that the Breakthrough           factors apply despite the


     fact that there is no contractual           relationship    between Dossett and Ho-Chunk             and Dossett's


     allegations      relate to a tort committed         on state lands. "We        have held that 'a refi,isal to grant


     [jurisdictional]      discovery     constitutes     and abuse of discretion       if the denial results in prejudice            to a



               17Snowball        Declaration,     Ex. 5.

               1814


                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 9         JOHN DOSSETT'S   MEMORANDUM                             IN OPPOSITION                          1675 SW Marlow Ave, Suite 201
                                                                                                                    Portland, OR 97225
               TO HO-CHUNK,   INC.'S MOTION                         TO DISMISS AND                                     503.222 6004

               MOTION  TO STRIKE
     litigant'      and that '[p]rejudice           is present      where      'pertinent      facts bearing      on the question         of


     jurisdiction         are controverted               or where     a more      satisfactory      showing       of the facts is


     necessary.      "'g


                  Just like the plaintiff          in the Breakthrough             matter,     Mr. Dossett       is not privy      to the


     information            necessary     to challenge      Ho-Chunk's            assertions     that it is entitled      to sovereign


     immunity.            Ho-Chunk        has introduced          a number       of exhibits,     but without         discovery,     Mr. Dossett


     has no way to test whether                   they are authentic          and whether        there are other relevant            documents         to


     the jurisdictional          question.        Specifically,      Mr. Dossett        has alleged        that Ho-Chunk,          Inc. and Noble


     Savage Media,             LLC      ("Noble     Savage")       co-own       and co-produce           the website      Indianz.com.          Mr.


     Do ssett made this allegation                 based upon the fact that at the time                   of filing    its complaint,


     Indianz.com            tells the public:       "Indianz.Com             is a product    of Noble       Savage Media,          LLC      and Ho-


     Chunk,        Inc.'52o     However,          in its Motion,      Ho-Chunk         makes      only    a passing      reference      to Noble


     Savage.2l        More      specifically,       Ho-Chunk         states that Noble          Savage withdrew           from     a separate


     entity,     AllNative       & Indianz,        LLC    ("AllNative")          that Ho-Chunk           asserts was organized            under


     Nebraska        law and owned           all ownership          rights     to Indianz.com.           But, Ho-Chunk        fails to paint the


     whole       picture.




     F.2d 406, 430, n.24 (9'h Cir. 19775
            2oSee Ex, SS attached to the                     Declaration          of B. Scott Whipple           in Opposition         to Ho-Chunk,
     Inc.'s      Motion      to DismisS      and Motion       to Strike.

                  21See      pgs. 5-6 of Ho-Chunk's               Memorandum



                                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 10            JOHN DOSSETT'S    MEMORANDUM                                 IN OPPOSITION                                 1675 SW MarlowAve.,   Suite 201
                                                                                                                                    Portland, OR 97225
                   TO HO-CHUNK,    INC.'S MOTION                             TO DISMISS   AND                                          503.222.6004

                   MOTION   TO STRIKE
              Specifically,     Dossett      should     be allowed       to seek documents,           interrogatory        answers,      and


     deposition   testimony,      including      but not limited         to the following      matters:


                        1.    Metadata       for all documents           attached     to Ho-Chunk's        declarations;


                        2.    Proof     of performance         under     the Agreement       for Member           Withdrawal         and


                              Return      of Capital;


                        3.    List of Current         Members/Shareholders;


                        4.    Information       about why it is still listed           on indianz.com           that Indianz.com         is a


                              product      of Noble     Savage Media,          LLC     and Ho-Chunk,            Inc.;


                        5.    Partnership      and joint       venture     agreements      between      third    parties    and the


                              Company;


                        6.    Annual      reports     of the Company;


                        7.    Financial     information         regarding     the Company's           benefit     to the Tribe;


                        8.    Organizational        meeting       minutes     of the Company;


                        9.    Contracts      between      the Company         and the authors          of the articles      on


                              Indianz.com;


                        10. Information         regarding       the purpose         of the Company;


                       11. Communications               and documents          regarding     tribal    control      over the publication


                              of articles    on Indianz.com;


                        12. Evidence        of past extensions           or withholding      of sovereign          immunity       by the


                              Winnebago        Tribe    with     respect    to Ho-Chunk       or the Company;




                                                                                                                         WHIPPLE LAW OFFICE, LLC
Page 11       JOHN DOSSETT'S    MEMORANDUM                             IN OPPOSITION                                    1675 SW Marlow Ave, Suite 201
                                                                                                                              Portland, OR 97225
              TO HO-CHUNK,    INC.'S MOTION                         TO DISMISS   AND                                             503 222 6004

              MOTION   TO STRIKE
                                 13. Evidence            of dividends              issued   by the Company;                 and


                                 14. Evidence            of actual        tribal     economic         development             stemming        directly     from     the


                                      Company.


                 V.              If The Court           Finds      That     Ho-Chunk           Has Sovereign            Immunity,            Dossett     Seeks


                                 Leave      To Amend              His   Complaint.


                 In a suit against                a tribal      employee           in his individual        capacity,         the employee,            not the tribe,


      is the real party             in interest;        and tribal        sovereign         immunity         is not implicated.22              The Court          held


      that tribal        sovereign         immunity             does not bar an action                against      a tribal       employee      for torts


      committed           within       the scope             of their   employment.                Agoyo    and Abourezk              have     the capacity        to


      provide         injunctive         relief     (retraction         of the defamatory              articles)     and money           damages.23


      Therefore,          Dossett        intends        to amend          its complaint            and make        claims      against     the Indianz.com


      reporters,        Agoyo        and Abourezk.




                 22Lewis           v. Clarke,         581 U.S.              , 137      s.ct.   1285,       191 L.Ed.2d            631 (2017).

                 23SeeMaxwell v. County of San Diego, 708 F.3d 1075, 1089 (9'h Cir. 2013). ("We
     therefore        hold   that     sovereign          immunity           does not bar the suit against                     the Viejas      Fire     paramedics
     as individuals. The Viejas Band is not the real party                                         in interest.      The Maxwells             have sued the
     Viejas Fire paramedics   in their individual capacities                                        for money        damages.  Any            damages will
     come    from        their     own     pockets,           not the tribal         treasury.")



                                                                                                                                                WHIPPLE LAW OFFICE, LLC.
Page 12          JOHN            DOSSETT'S               MEMORANDUM                         IN OPPOSITION                                      1675 SW Mariow Ave., Suite 201
                                                                                                                                                     Portland, OR 97225
                 TO HO-CHUNK,                        INC.'S        MOTION             TO DISMISS             AND                                        503.222.6004

                 MOTION              TO      STRIKE
              VI.       Conclusion.


              For the reasons        stated herein    and in the concurrently         filed joint       memorandum         in


     opposition     to defendant's     motions,      this Court    should   deny Ho-Chunk's             motions    in their entirety.



              DATED       this 26'h day of November,          2019.


                                                                  Respectfully      submitted,

                                                                  Whipple     Law    Office,     LLC.




                                                                  By:       /s/ B. Scott nipple
                                                                            B. Scott Whipple,    OSB #983750
                                                                            Telephone    503-222-6004
                                                                            Of Attorneys    for Plaintiff John H. Dossett




                                                                                                                   WHIPPLE LAW OFFICE, LLC
Page 13       JOHN DOSSETT'S    MEMORANDUM                           IN OPPOSITION                                1675 SW Marlow Ave, Suite 201
                                                                                                                        Portland, OR 97225
              TO HO-CHUNK,    INC.'S MOTION                       TO DISMISS   AND                                         503.222.6004

              MOTION   TO STRIKE
                                                CERTIFICATE              OF SERVICE

                 I hereby   certify    that on the 26'h day of November,           2019,   I electronically       filed    the

     foregoing      JOHN     DOSSETT'S         OPPOSITION          TO HO-CHUNK,INC.'S                MOTION            TO DISMISS

     AND    MOTION          TO STRIKE         with   the Clerk   of the Court     using the CM/ECF            system,      which      will

     send notification       of this filing   to the attorneys     of record     and to all registered        participates.



                                                                 /s/B.   Scott   nipple
                                                                 B. Scott Whipple,         OSB #983750




                                                                                                                  WHIPPLE LAW OFFICE, LLC.
Page1-     CERTIFICATE                OF SERVICE                                                                 1675 SW Marlow Ave., Suite 201
                                                                                                                       Portland, OR 97225
                                                                                                                          503.222.6004
